 



Exhibit 10.3
AMENDED AND RESTATED
PETROLEUM HELICOPTERS, INC.
1995 INCENTIVE COMPENSATION PLAN
     1. Purpose. The purpose of the 1995 Incentive Compensation Plan (the
“Plan”) of Petroleum Helicopters, Inc. (“PHI”) is to increase shareholder value
and to advance the interests of PHI and its subsidiaries (collectively, the
“Company”) by furnishing a variety of economic incentives (the “Incentives”)
designed to attract, retain and motivate key employees and officers and to
strengthen the mutuality of interests between such employees and officers and
PHI’s shareholders. Incentives may consist of opportunities to purchase or
receive voting and non-voting shares of common stock, $.10 par value per share,
of PHI (the “Common Stock”), on terms determined under the Plan. As used in the
Plan, the term “subsidiary” means any corporation of which PHI owns (directly or
indirectly) within the meaning of Section 425(f) of the Internal Revenue Code of
1986, as amended (the “Code”), 50% or more of the total combined voting power of
all classes of stock. Any Incentives granted hereunder prior to shareholder
approval of the Plan by the shareholders of PHI, shall be granted subject to
such approval.
     2. Administration.
     2.1. Composition. The Plan shall be administered by the compensation
committee of the Board of Directors of PHI (the “Committee”). The Committee
shall consist of not fewer than two members of the Board of Directors, each of
whom shall (a) qualify as a “disinterested person” under Rule 16b-3 under the
Securities Exchange Act of 1934 (the “1934 Act”), as currently in effect or any
successor rule, and (b) qualify as “outside directors” under Section 162(m) of
the Code.
     2.2. Authority. The Committee shall have plenary authority to award
Incentives under the Plan, to interpret the Plan, to establish any rules or
regulations relating to the Plan that it determines to be appropriate, to enter
into agreements with participants as to the terms of the Incentives (the
“Incentive Agreements”) and to make any other determination that it believes
necessary or advisable for the proper administration of the Plan. Its decisions
in matters relating to the Plan shall be final and conclusive on the Company and
participants. The Committee may delegate its authority hereunder to the extent
provided in Section 3 hereof. The Committee shall not have authority to award
Incentives under the Plan to directors in their capacities as such.
     3. Eligible Participants. Key employees and officers of the Company
(including officers who also serve as directors of the Company) and persons
providing services as consultants or advisors to the Company shall become
eligible to receive Incentives under the Plan when designated by the Committee.
Only Carroll W. Suggs may be granted Incentives with respect to voting Common
Stock. Employees may be designated individually or by groups or categories, as
the Committee deems appropriate. With respect to participants not subject to
Section 16 of the 1934 Act, the Committee may delegate to appropriate personnel
of the Company its authority to designate participants, to determine the size
and type of Incentives to

1



--------------------------------------------------------------------------------



 



be received by those participants and to determine or modify performance
objectives for those participants.
     4. Types of Incentives. Incentives may be granted under the Plan to
eligible participants in any of the following forms, either individually or in
combination, (a) incentive stock options and non-qualified stock options;
(b) stock appreciation rights (“SARs”) (c) restricted stock; (d) performance
shares; (e) stock awards; and (f) cash awards.
5. Shares Subject to the Plan.
     5.1. Number of Shares. Subject to adjustment as provided in Section 10.6, a
total of 500,000 shares of Common Stock are authorized to be issued under the
Plan, 175,000 shares of which shall be voting Common Stock and 325,000 shares of
which shall be non-voting Common Stock. Incentives with respect to no more than
100,000 shares of Common Stock may be granted through the Plan to a single
participant in one calendar year. In the event that a stock option, SAR or
performance share granted hereunder expires or is terminated or cancelled prior
to exercise or payment, any shares of Common Stock that were issuable thereunder
may again be issued under the Plan. In the event that shares of Common Stock are
issued as Incentives under the Plan and thereafter are forfeited or reacquired
by the Company pursuant to rights reserved upon issuance thereof, such forfeited
and reacquired shares may again be issued under the Plan. If an Incentive is to
be paid in cash by its terms, the Committee need not make a deduction from the
shares of Common Stock issuable under the Plan with respect thereto. If and to
the extent that an Incentive may be paid in cash or shares of Common Stock, the
total number of shares available for issuance hereunder shall be debited by the
number of shares payable under such Incentive, provided that upon any payment of
all or part of such Incentive in cash, the total number of shares available for
issuance hereunder shall be credited with the appropriate number of shares
represented by the cash payment, as determined in the sole discretion of the
Committee. Additional rules for determining the number of shares granted under
the Plan may be made by the Committee, as it deems necessary or appropriate.
     5.2. Type of Common Stock. Common Stock issued under the Plan may be
authorized and unissued shares or issued shares held as treasury shares.
     6. Stock Options. A stock option is a right to purchase shares of Common
Stock from PHI. Stock options granted under this Plan may be incentive stock
options or non-qualified stock options. Any option that is designated as a
non-qualified stock option shall not be treated as an incentive stock option.
Each stock option granted by the Committee under this Plan shall be subject to
the following terms and conditions:
     6.1. Price. The exercise price per share shall be determined by the
Committee, subject to adjustment under Section 12.6; provided that in no event
shall the exercise price be less than the Fair Market Value of a share of Common
Stock on the date of grant.

2



--------------------------------------------------------------------------------



 



     6.2. Number. The number of shares of Common Stock subject to the option
shall be determined by the Committee, subject to Section 5.1 and subject to
adjustment as provided in Section 12.6.
     6.3. Duration and Time for Exercise. Subject to earlier termination as
provided in Section 12.4, the term of each stock option shall be determined by
the Committee. Subject to Section 12.12, each stock option shall become
exercisable at such time or times during its term as shall be determined by the
Committee, provided, however, that, except as provided below, no stock option
granted to an officer or director of PHI who is subject to Section 16 of the
1934 Act (an “Insider”) shall be exercisable within the six-month period
immediately following the date of grant. Notwithstanding the foregoing, the
Committee may accelerate the exercisability of any stock option at any time, in
addition to the automatic acceleration of stock options under Section 12.12.
     6.4. Repurchase. Upon approval of the Committee, the Company may repurchase
a previously granted stock option from a participant by mutual agreement before
such option has been exercised by payment to the participant of the amount per
share by which: (i) the Fair Market Value (as defined in Section 12.13) of the
Common Stock subject to the option on the business day immediately preceding the
date of purchase exceeds (ii) the exercise price.
     6.5. Manner of Exercise. A stock option may be exercised, in whole or in
part, by giving written notice to the Company, specifying the number of shares
of Common Stock to be purchased. The exercise notice shall be accompanied by the
full purchase price for such shares. The option price shall be payable in United
States dollars and may be paid by (a) cash; (b) uncertified or certified check;
(c) unless otherwise determined by the Committee, by delivery of shares of
Common Stock held by the optionee for at least six months, which shares shall be
valued for this purpose at the Fair Market Value on the business day immediately
preceding the date such option is exercised; (d) by delivering a properly
executed exercise notice together with irrevocable instructions to a broker
approved by PHI (with a copy to PHI) to promptly deliver to PHI the amount of
sale or loan proceeds to pay the exercise price; (e) in such other manner as may
be authorized from time to time by the Committee. In the case of delivery of an
uncertified check upon exercise of a stock option, no shares shall be issued
until the check has been paid in full. Prior to the issuance of shares of Common
Stock upon the exercise of a stock option, a participant shall have no rights as
a shareholder.
     6.6. Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options that are intended to qualify as Incentive Stock Options (as such term is
defined in Section 422 of the Code):
               (a) Any Incentive Stock Option agreement authorized under the
Plan shall contain such other provisions as the Committee shall deem advisable,
but shall in all events be consistent with and contain or be deemed to contain
all provisions required in order to qualify the options as Incentive Stock
Options.

3



--------------------------------------------------------------------------------



 



               (b) All Incentive Stock Options must be granted within ten years
from the date on which this Plan is adopted by the Board of Directors.
               (c) Unless sooner exercised, all Incentive Stock Options shall
expire no later than ten years after the date of grant.
               (d) No Incentive Stock Options shall be granted to any
participant who, at the time such option is granted, would own (within the
meaning of Section 422 of the Code) stock possessing more than 10% of the total
combined voting power of all classes of stock of the employer corporation or of
its parent or subsidiary corporation.
               (e) The aggregate Fair Market Value (determined with respect to
each Incentive Stock Option as of the time such Incentive Stock Option is
granted) of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by a participant during any calendar year (under
the Plan or any other plan of PHI or any of its subsidiaries) shall not exceed
$100,000. To the extent that such limitation is exceeded, such options shall not
be treated, for federal income tax purposes, as Incentive Stock Options.
     6.7. Equity Maintenance. If a participant exercises an option during the
term of his employment with the Company, and pays the exercise price (or any
portion thereof) through the surrender of shares of outstanding Common Stock
owned by the participant, the Committee may, in its discretion, grant to such
participant an additional option to purchase the number of shares of Common
Stock equal to the shares of Common Stock so surrendered by such participant.
Any such additional options granted by the Committee shall be exercisable at the
Fair Market Value of the Common Stock determined as of the business day
immediately preceding the respective dates such additional options may be
granted. As stated above, such additional options may be granted only in
connection with the exercise of options by the participant during the term of
his active employment with the Company. The grant of such additional options
under this Section 6.7 shall be made upon such other terms and conditions as the
Committee may from time to time determine.
7. Restricted Stock.
     7.1. Grant of Restricted Stock. The Committee may award shares of
restricted stock to such officers and key employees as the Committee determines
pursuant to the terms of Section 3. An award of restricted stock may be subject
to the attainment of specified performance goals or targets, restrictions on
transfer, forfeitability provisions and such other terms and conditions as the
Committee may determine, subject to the provisions of the Plan. To the extent
restricted stock is intended to qualify as performance based compensation under
Section 162(m) of the Code, it must meet the additional requirements imposed
thereby.

4



--------------------------------------------------------------------------------



 



     7.2. The Restricted Period. At the time an award of restricted stock is
made, the Committee shall establish a period of time during which the transfer
of the shares of restricted stock shall be restricted (the “Restricted Period”).
Each award of restricted stock may have a different Restricted Period. In
addition, any participant subject to Section 16 of the 1934 Act shall be
prohibited from selling or otherwise transferring shares of restricted stock for
a period of six months from the grant thereof. The expiration of the Restricted
Period shall also occur as provided under Section 12.4 and under the conditions
described in Section 12.12 hereof.
     7.3. Escrow. The participant receiving restricted stock shall enter into an
Incentive Agreement with the Company setting forth the conditions of the grant.
Certificates representing shares of restricted stock shall be registered in the
name of the participant and deposited with the Company, together with a stock
power endorsed in blank by the participant. Each such certificate shall bear a
legend in substantially the following form:
The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Petroleum Helicopters, Inc. 1995 Incentive
Compensation Plan (the “Plan”), and an agreement entered into between the
registered owner and Petroleum Helicopters, Inc. thereunder. Copies of the Plan
and the agreement are on file at the principal office of the Company.
     7.4. Dividends on Restricted Stock. Any and all cash and stock dividends
paid with respect to the shares of restricted stock shall be subject to any
restrictions on transfer, forfeitability provisions or reinvestment requirements
as the Committee may, in its discretion, prescribe in the Incentive Agreement.
     7.5. Forfeiture. In the event of the forfeiture of any shares of restricted
stock under the terms provided in the Incentive Agreement (including any
additional shares of restricted stock that may result from the reinvestment of
cash and stock dividends, if so provided in the Incentive Agreement), such
forfeited shares shall be surrendered and the certificates cancelled. The
participants shall have the same rights and privileges, and be subject to the
same forfeiture provisions, with respect to any additional shares received
pursuant to Section 12.6 due to a recapitalization, merger or other change in
capitalization.
     7.6. Expiration of Restricted Period. Upon the expiration or termination of
the Restricted Period and the satisfaction of any other conditions prescribed by
the Committee or at such earlier time as provided for in Section 7.2 and in the
Incentive Agreement or an amendment thereto, the restrictions applicable to the
restricted stock shall lapse and a stock certificate for the number of shares of
restricted stock with respect to which the restrictions have lapsed shall be
delivered, free of all such restrictions and legends, except any that may be
imposed by law, to the participant or the participant’s estate, as the case may
be.

5



--------------------------------------------------------------------------------



 



     7.7. Rights as a Shareholder. Subject to the terms and conditions of the
Plan and subject to any restrictions on the receipt of dividends that may be
imposed in the Incentive Agreement, each participant receiving restricted stock
shall have all the rights of a shareholder with respect to shares of stock
during any period in which such shares are subject to forfeiture and
restrictions on transfer, including without limitation, the right to vote any
shares of voting Common Stock.
          8. Stock Appreciation Rights. A SAR is a right to receive, without
payment to the Company, a number of shares of Common Stock, cash or any
combination thereof, the amount of which is determined pursuant to the formula
set forth in Section 8.4. A SAR may be granted (a) with respect to any stock
option granted under the Plan, either concurrently with the grant of such stock
option or at such later time as determined by the Committee (as to all or any
portion of the shares of Common Stock subject to the stock option), or
(b) alone, without reference to any related stock option. Each SAR granted by
the Committee under the Plan shall be subject to the following terms and
conditions:
     8.1. Number. Each SAR granted to any participant shall relate to such
number of shares of Common Stock as shall be determined by the Committee,
subject to Section 5.1 and subject to adjustment as provided in Section 12.6. In
the case of a SAR granted with respect to a stock option, the number of shares
of Common Stock to which the SAR pertains shall be reduced in the same
proportion that the holder of the option exercises the related stock option.
     8.2. Duration and Time for Exercise. Subject to Section 12.12, the term and
exercisability of each SAR shall be determined by the Committee. Unless
otherwise provided by the Committee in the Incentive Agreement, each SAR issued
in connection with a stock option shall become exercisable at the same time or
times, to the same extent and upon the same conditions as the related stock
option. No SAR granted to a person subject to Section 16 of the 1934 Act may be
exercised during the first six months of its term. Notwithstanding the
foregoing, the Committee may in its discretion accelerate the exercisability of
any SAR at any time in addition to automatic acceleration of SARs under
Section 12.12.
     8.3. Exercise. A SAR may be exercised, in whole or in part, by giving
written notice to the Company, specifying the number of SARs that the holder
wishes to exercise. The Company shall, within 30 days of receipt of notice of
exercise by the Company, deliver to the exercising holder certificates for the
shares of Common Stock or cash or both, as determined by the Committee, to which
the holder is entitled pursuant to Section 8.4.
     8.4. Payment. Subject to the right of the Committee to deliver cash in lieu
of shares of Common Stock, the number of shares of Common Stock that shall be
issuable upon the exercise of an SAR shall be determined by dividing:
     (a) the number of shares of Common Stock as to which the SAR is exercised
multiplied by the dollar amount of the appreciation in such shares (for

6



--------------------------------------------------------------------------------



 



this purpose, the “appreciation” shall be the amount by which the Fair Market
Value of the shares of Common Stock subject to the SAR on the Exercise Date
exceeds (1) in the case of a SAR related to a stock option, the purchase price
of the shares of Common Stock under the stock option or (2) in the case of a SAR
granted alone, without reference to a related stock option, an amount equal to
the Fair Market Value of a share of Common Stock on the date of grant, which
shall be determined by the Committee at the time of grant, subject to adjustment
under Section 12.6); by
     (b) the Fair Market Value of a share of Common Stock on the Exercise Date.
     In lieu of issuing shares of Common Stock upon the exercise of a SAR, the
Committee may elect to pay the holder of the SAR cash equal to the Fair Market
Value on the Exercise Date of any or all of the shares which would otherwise be
issuable. No fractional shares of Common Stock shall be issued upon the exercise
of a SAR; instead, the holder of a SAR shall be entitled to receive a cash
adjustment equal to the same fraction of the Fair Market Value of a share of
Common Stock on the Exercise Date or to purchase the portion necessary to make a
whole share at its Fair Market Value on the Exercise Date.
     9. Performance Shares. A performance share consists of an award that may be
paid in shares of Common Stock or in cash, as described below. The award of
performance shares shall be subject to such terms and conditions as the
Committee deems appropriate.
     9.1. Performance Objectives. Each performance share will be subject to
performance objectives for PHI or one of its subsidiaries, divisions or
departments to be achieved by the end of a specified period. The number of
performance shares awarded shall be determined by the Committee and may be
subject to such terms and conditions as the Committee shall determine. If the
performance objectives are achieved, each participant will be paid (a) a number
of shares of Common Stock equal to the number of performance shares initially
granted to that participant; (b) a cash payment equal to the Fair Market Value
of such number of shares of Common Stock on the date the performance objectives
are met or such other date as may be provided by the Committee or (c) a
combination of shares of Common Stock and cash, as may be provided by the
Committee. If such objectives are not met, each award of performance shares may
provide for lesser payments in accordance with a pre-established formula set
forth in the Incentive Agreement. To the extent a performance share is intended
to qualify as performance based compensation under Section 162(m) of the Code,
it must meet the additional requirements imposed thereby.
     9.2. Not a Shareholder. The award of performance shares to a participant
shall not create any rights in such participant as a shareholder of the Company,
until the payment of shares of Common Stock with respect to an award, at which
time such stock shall be considered issued and outstanding.

7



--------------------------------------------------------------------------------



 



          9.3. Dividend Equivalent Payments. A performance share award may be
granted by the Committee in conjunction with dividend equivalent payment rights
or other such rights. Dividend equivalent payments may be made to the
participant at the time of the payment of the dividend or issuance of the other
right or at the end of the specified performance period or may be deemed to be
invested in additional performance shares at the Fair Market Value of a share of
Common Stock on the date of payment of the dividend or issuance of the right.
     10. Stock Awards. A stock award consists of the transfer by the Company to
a participant of shares of Common Stock, without other payment therefore, as
additional compensation for services previously provided to the Company. The
number of shares to be transferred by the Company to a participant pursuant to a
stock award shall be determined by the Committee.
     11. Cash Awards. A cash award consists of a monetary payment made by the
Company to a participant as additional compensation for his services to the
Company. Payment of a cash award may relate to the tax liability of a
participant in connection with the grant, exercise, or payment of an Incentive
or may depend on achievement of performance objectives by the Company or by
individuals. The amount of any monetary payment constituting a cash award shall
be determined by the Committee in its sole discretion. Cash awards may be
subject to other terms and conditions, which may vary from time to time among
participants, as the Committee determines to be appropriate.
     12. General.
          12.1. Duration. Subject to Section 12.11, the Plan shall remain in
effect until all Incentives granted under the Plan have either been satisfied by
the issuance of shares of Common Stock or the payment of cash or been terminated
under the terms of the Plan and all restrictions imposed on shares of Common
Stock in connection with their issuance under the Plan have lapsed.
          12.2. Transferability of Incentives. Options, SARs and performance
shares granted under the Plan shall not be transferable except: (a) by will;
(b) by the laws of descent and distribution; (c) to family members, to a trust
for the benefit of family members or to charitable institutions, if permitted by
the Committee and provided in the Incentive Agreement, after a determination
that the ability to transfer the Incentive will not result in the grant of the
Incentive being taxable and, with respect to such Incentives granted to
Insiders, if permitted by Rule 16b-3 under the 1934 Act; or (d) pursuant to a
domestic relations order, as defined by the Code. Options or SARs may be
exercised during the lifetime of a participant only by the participant or by the
participant’s guardian or legal representative. Any attempted assignment,
transfer, pledge, hypothecation or other disposition of an Incentive, or levy of
attachment or similar process upon the Incentive not specifically permitted
herein, shall be null and void and without effect.
          12.3. Non-transferability of Common Stock. Any shares of Common Stock
awarded to an Insider as restricted stock, a stock award or in payment of a
performance

8



--------------------------------------------------------------------------------



 



share award must be held for a period of six months from the date of grant,
unless transfer would not result in the loss of the exemption under Rule 16b-3
under the 1934 Act for the grant of the Incentive.
     12.4. Effect of Termination of Employment or Death. In the event that a
participant ceases to be an employee of the Company for any reason, including
death, disability, early retirement or normal retirement, any Incentives may be
exercised, shall vest or shall expire at such times as may be determined by the
Committee in the Incentive Agreement. The Committee has complete authority to
modify the treatment of an Incentive in the event of termination of employment
of a participant by means of an amendment to the Incentive Agreement. Consent of
the participant to the modification is required only if the modification impairs
the rights previously provided to the participant in the Incentive Agreement.
     12.5. Additional Condition. Anything in this Plan to the contrary
notwithstanding: (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Incentive or the issuance
of any shares of Common Stock pursuant to any Incentive, require the recipient
of the Incentive, as a condition to the receipt thereof or to the receipt of
shares of Common Stock issued pursuant thereto, to deliver to the Company a
written representation of present intention to acquire the Incentive or the
shares of Common Stock issued pursuant thereto for his own account for
investment and not for distribution; and (b) if at any time the Company further
determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of any Incentive or the
shares of Common Stock issuable pursuant thereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the award of any Incentive,
the issuance of shares of Common Stock pursuant thereto, or the removal of any
restrictions imposed on such shares, such Incentive shall not be awarded or such
shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.
     12.6. Adjustment. In the event of any recapitalization, stock dividend,
stock split, combination of shares or other change in the Common Stock, the
number of shares of Common Stock then subject to the Plan, including shares
subject to outstanding Incentives, shall be adjusted in proportion to the change
in outstanding shares of Common Stock. In the event of any such adjustments, the
purchase price of any option, the performance objectives of any Incentive, and
the shares of Common Stock issuable pursuant to any Incentive shall be adjusted
as and to the extent appropriate, in the reasonable discretion of the Committee,
to provide participants with the same relative rights before and after such
adjustment.
     12.7. Incentive Agreements. The terms of each Incentive shall be stated in
an agreement approved by the Committee. The Committee may also determine to
enter into

9



--------------------------------------------------------------------------------



 



agreements with holders of options to reclassify or convert certain outstanding
options, within the terms of the Plan, as Incentive Stock Options or as
non-qualified stock options.
     12.8. Withholding. The Company shall have the right to withhold from any
payments made under the Plan or to collect as a condition of payment, any taxes
required by law to be withheld.
          (a) The Company shall have the right to withhold from any payments
made under the Plan or to collect as a condition of payment, any taxes required
by law to be withheld. At any time that a participant is required to pay to the
Company an amount required to be withheld under applicable income tax laws in
connection with the issuance of Common Stock, the lapse of restrictions on
Common Stock or the exercise of an option, the participant may, subject to the
approval of the Committee, satisfy this obligation in whole or in part by
electing (the “Election”) to have the Company withhold shares of Common Stock
having a value equal to the amount required to be withheld. The value of the
shares to be withheld shall be based on the Fair Market Value of the Common
Stock on the date that the amount of tax to be withheld shall be determined
(“Tax Date”).
          (b) Each Election must be made prior to the Tax Date. The Committee
may disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive. If a participant makes an election
under Section 83(b) of the Internal Revenue Code with respect to shares of
restricted stock, an Election is not permitted to be made.
          (c) If a participant is subject to Section 16 under the 1934 Act, then
the exemption provided by Rule 16b-3(e) under the 1934 Act for the stock
withholding transaction will only be available if the Election meets the
following additional requirements:
     (1) No Election shall be effective for a Tax Date that occurs within six
months of the grant of the award.
     (2) The Election must be made either (i) six months prior to the Tax Date
or (ii) during a period beginning on the third business day following the date
of release for publication of the Company’s quarterly or annual summary
statements of earnings and ending on the twelfth business day following such
date (a “window period”). If the Election is made under (2)(ii) hereof and
relates to the exercise of an option, the exercise must also occur during a
window period.
     (3) An Election is irrevocable except upon six months’ advance written
notice to the Company.

10



--------------------------------------------------------------------------------



 



     12.9. No Continued Employment. No participant under the Plan shall have any
right, because of his or her participation, to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation.
     12.10. Deferral Permitted. Payment of cash or distribution of any shares of
Common Stock to which a participant is entitled under any Incentive shall be
made as provided in the Incentive Agreement. Payment may be deferred at the
option of the participant if provided in the Incentive Agreement.
     12.11. Amendment of the Plan. The Board may amend or discontinue the Plan
at any time. In addition, no amendment or discontinuance shall, subject to
adjustments permitted under Section 12.6, change or impair, without the consent
of the recipient, an Incentive previously granted, except that the Company
retains the right to (a) convert any outstanding Incentive Stock Option to a
non-qualified stock option, (b) require the forfeiture of an Incentive if a
participant’s employment is terminated for cause, and (c) exercise all rights
under Section 12.12.
     12.12. Change of Control. Notwithstanding anything to the contrary in the
Plan or any related Incentive Agreement, if (i) PHI shall not be the surviving
entity in any merger, consolidation or other reorganization (or survives only as
a subsidiary of an entity other than a previously wholly-owned subsidiary of the
Company), (ii) the Company sells, leases or exchanges all or substantially all
of its assets to any other person or entity (other than a wholly-owned
subsidiary of the Company), (iii) PHI is to be dissolved or liquidated, (iv) any
person or entity, including a “group” as contemplated by section 13(d)(3) of the
1934 Act, other than an employee benefit plan of the Company or a related trust,
acquires or gains ownership or control (including, without limitation, power to
vote) of more than 30% of the outstanding shares of PHI’s voting stock, or
(v) as a result of or in connection with a contested election of directors, the
persons who were directors of PHI before such election shall cease to constitute
a majority of the Board of Directors of PHI (each such event is referred to
herein as a “Corporate Change”), then upon the approval by the Board of
Directors of PHI of any Corporate Change of the type described in clause (i) to
(iii) or upon a Corporate Change described in clause (iv) or (v), all
outstanding options and SARs shall automatically become fully exercisable, all
restrictions or limitations on any Incentives shall lapse and all performance
criteria and other conditions relating to the payment of Incentives shall be
deemed to be achieved or waived by the Company, without the necessity of any
action by any person. In addition, no later than (a) 30 days after the approval
by the Board of Directors of PHI of any Corporate Change of the type described
in clauses (i) to (iii) or (b) 30 days after a Corporate Change of the type
described in clause (iv) or (v), the Committee, acting in its sole discretion
without the consent or approval of any participant (and notwithstanding any
removal or attempted removal of some or all of the members thereof as directors
or committee members), may act to effect one or more of the following
alternatives, which may vary among individual participants and which may vary
among Incentives held by any individual participant: (1) require that all
outstanding options and/or SARs be exercised on or before a specified date
(before or after such

11



--------------------------------------------------------------------------------



 



Corporate Change) fixed by the Committee, after which specified date all
unexercised options and SARs and all rights of participants thereunder shall
terminate, (2) provide for mandatory conversion of some or all of the
outstanding options and SARs held by some or all participants as of a date,
before or after such Corporate Change, specified by the Committee, in which
event such options and SARs shall be deemed automatically cancelled and the
Company shall pay, or cause to be paid, to each such participant an amount of
cash per share equal to the excess, if any, of the Change of Control Value of
the shares subject to such option or SAR, as defined and calculated below, over
the exercise price(s) of such options or SARs, or, in lieu of such cash payment,
the issuance of Common Stock having a Fair Market Value equal to such excess,
(3) make such equitable adjustments to Incentives then outstanding as the
Committee deems appropriate to reflect such Corporate Change (provided, however,
that the Committee may determine in its sole discretion that no adjustment is
necessary to Incentives then outstanding) or (4) provide that thereafter upon
any exercise of an option or SAR theretofore granted the participant shall be
entitled to purchase under such option or SAR, in lieu of the number of shares
of Common Stock then covered by such option or SAR, the number and class of
shares of stock or other securities or property (including, without limitation,
cash) to which the participant would have been entitled pursuant to the terms of
the agreement providing for the merger, consolidation, asset sale, dissolution
or other Corporate Change of the type described in clause (i) to (iii) above,
if, immediately prior to such Corporate Change, the participant had been the
holder of record of the number of shares of Common Stock then covered by such
options or SARs. For the purposes of clause (2) above, the “Change of Control
Value” shall equal the amount determined by whichever of the following items is
applicable: (i) the per share price offered to shareholders of PHI in any such
merger, consolidation or other reorganization, determined as of the date of the
definitive agreement providing for such transaction, (ii) the price per share
offered to shareholders of PHI in any tender offer or exchange offer whereby a
Corporate Change takes place, or (iii) in all other events, the Fair Market
Value per share of Common Stock into which such options or SARs being converted
are exercisable, as determined by the Committee as of the date determined by the
Committee to be the date of conversion of such options or SARs. In the event
that the consideration offered to shareholders of PHI in any transaction
described herein consists of anything other than cash, the Committee shall
determine the fair cash equivalent of the portion of the consideration offered
which is other than cash.
     12.13. Definition of Fair Market Value. Whenever “Fair Market Value” of
Common Stock shall be determined for purposes of this Plan, it shall be
determined by the Committee in good faith based on a review and evaluation of
recent trading activity of the Common Stock.
     12.14. Compliance with Section 16. It is the intent of the Company that the
Plan and Incentives hereunder satisfy and be interpreted in a manner, that, in
the case of participants who are or may be Insiders, satisfies the applicable
requirements of Rule 16b-3, so that such persons will be entitled to the
benefits of Rule 16b-3 or other exemptive rules under Section 16 of the 1934 Act
and will not be subjected to avoidable liability thereunder. If any provision of
the Plan or of any Incentives would otherwise

12



--------------------------------------------------------------------------------



 



frustrate or conflict with the intent expressed in this Section 12.14, that
provision to the extent possible shall be interpreted and deemed amended so as
to avoid such conflict. To the extent of any remaining irreconcilable conflict
with such intent, the provision shall be deemed void as applicable to Insiders.
               12.15. Loans. In order to assist a participant to satisfy his tax
liabilities arising in connection with an Incentive granted under the Plan, the
Committee may authorize, subject to the provisions of Regulation G of the Board
of Governors of the Federal Reserve System, at either the time of the grant of
the Incentive, at the time of the acquisition of Common Stock pursuant to the
Incentive, or at the time of the lapse of restrictions on shares of restricted
stock granted under the Plan, the extension of a loan to the participant by the
Company. The terms of any loans, including the interest rate, collateral and
terms of repayment, will be subject to the discretion of the Committee. The
maximum credit available hereunder shall be equal to the maximum tax liability
that may be incurred in connection with the Incentive.
Amendment and Restatement Adopted by the Board of Directors:
July 11, 1995
Approved by the Shareholders: September 22, 1995

13